UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7593


ANTHONY WRIGHT,

                  Plaintiff - Appellant,

          v.

NORTH CAROLINA GENERAL ASSEMBLY; GOVERNOR OF NORTH CAROLINA,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:16-ct-03096-FL)


Submitted:   January 17, 2017               Decided:   January 20, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Anthony Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Wright seeks to appeal the district court’s order

dismissing       without       prejudice     his       42      U.S.C.    § 1983      (2012)

complaint under 28 U.S.C. § 1915(e)(2)(B) (2012).                              This court

may   exercise        jurisdiction   only       over     final       orders,   28    U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders.

28    U.S.C.    § 1292     (2012);    Fed.      R.      Civ.    P.    54(b);    Cohen     v.

Beneficial      Indus.     Loan    Corp.,       337     U.S.    541,    545-47       (1949).

Because the deficiency identified by the district court may be

remedied by the filing of an amended complaint, we conclude that

the order Wright seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                           Goode v. Cent.

Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015);

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1066-67 (4th Cir. 1993).

       Accordingly,        we     dismiss        this       appeal      for     lack     of

jurisdiction      and    remand    the     case    to    the     district      court    with

instructions to allow Wright to file an amended complaint.                                We

dispense       with     oral    argument     because          the     facts    and     legal

contentions      are    adequately       presented       in     the    materials      before

this court and argument would not aid the decisional process.

                                                               DISMISSED AND REMANDED




                                            2